PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TIDMORE et al.
Application No. 17/027,981
Filed: 22 Sep 2020
For: EQUIPMENT SUPPORT ASSEMBLY
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(b) filed December 2, 2020, to restore the benefit of provisional Application No. 62/878,849 filed July 26, 2019, in the above-identified nonprovisional application.   

The petition is GRANTED.

This application was filed more than twelve months after the filing date of the prior provisional application for which benefit is now sought. As applicant filed this nonprovisional application within two months of the expiration of the prior provisional application, this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the benefit of the provisional application must include:

(1) 	The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78 to the prior-filed provisional application, which must be included in an application data sheet, unless previously submitted;
(2)  	The petition fee set forth in § 1.17(m); and
(3) 	A statement that the delay in filing the nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On December 2, 2020, applicant submitted the present renewed petition and an acceptable statement of unintentional delay. The petition fee was waived in the decision on the CARES Act request mailed November 4, 2020. Additionally, applicant included a proper reference to the prior-filed provisional application in the ADS submitted on filing the application.  



Applicant is advised that this decision grants the petition to restore the benefit of the prior provisional application because the petition meets the conditions of 37 CFR 1.78(b) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.).  However, this should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A Filing Receipt containing the claim for benefit of the above-referenced prior-filed provisional application was mailed September 30, 2020. Therefore, it is unnecessary to mail a corrected Filing Receipt.

This application is being forwarded to TC Art Unit 3632 for examination in due course.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET